UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2489



WILLIAM D. LUCAS,

                                                Plaintiff - Appellant,

          versus


MARVIN RUNYON,     Postmaster   General    of   the
United States,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-96-1337-3-17BD)


Submitted:   February 10, 1998            Decided:    February 26, 1998


Before MOTZ, Circuit Judge, and HALL and PHILLIPS, Senior Circuit
Judges.


Affirmed by unpublished per curiam opinion.


William D. Lucas, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in favor of Defendant in his employment discrimination

action. We have reviewed the record and the district court's opin-

ion and find no reversible error. Further, we note that civil liti-

gants have no right to counsel, so Appellant's assertion of poor
representation by his counsel below does not provide a basis for

appellate relief. Accordingly, we affirm on the reasoning of the

district court. Lucas v. Runyon, No. CA-96-1337-3-17BD (D.S.C.
Sept. 30, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2